United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, JAMES A. FARLEY
POST OFFICE, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-603
Issued: June 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant, through his attorney, filed a timely appeal from an
October 13, 2006 nonmerit decision of the Office of Workers’ Compensation Programs denying
his request for reconsideration. Because more than one year has elapsed between the last merit
decision dated July 22, 2005 and the filing of the appeal, the Board lacks jurisdiction to review
the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. In a July 22, 2005 decision, the Board
found that appellant established a compensable factor of his federal employment.1 It found that a
1

Docket No. 05-224 (issued July 22, 2005).

September 24, 2002 arbitration decision which rescinded an April 25, 2002 letter of warning
issued by the employing establishment to appellant for failure to follow instructions on
March 27, 2002, demonstrated that the employing establishment acted abusively or
unreasonably.2 The Board, however, found that appellant failed to submit rationalized medical
evidence establishing that his emotional condition was caused by the accepted employment
factor. Accordingly, the Board affirmed as modified the Office’s April 23 and July 19, 2004
Office decisions denying appellant’s emotional condition claim. It also affirmed the Office’s
October 1, 2004 decision finding that the Office properly denied appellant’s request for
reconsideration. The Board found that the evidence submitted was duplicative and cumulative in
nature and, thus, insufficient to warrant a merit review of the claim.
By letter dated July 11, 2006, appellant, through his attorney, requested reconsideration
before the Office. He submitted duplicate copies of a grievance filed against the employing
establishment, the September 24, 2002 arbitration decision, medical reports of Dr. James R.
Booth, an attending Board-certified psychiatrist, dated April 5 and 18, 2002 and January 16,
February 25, March 31, May 5 and June 10, 2004, and a June 10, 2004 prearbitration settlement
agreement. Counsel argued that the noted medical evidence established that appellant sustained
an emotional condition while in the performance of duty.
In a decision dated October 13, 2006, the Office denied appellant’s request for
reconsideration. It found that the evidence submitted was irrelevant and repetitious in nature
and, thus, insufficient to warrant a merit review of the claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,3 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.4 To be entitled to a merit review of an
Office decision denying or terminating benefits, a claimant also must file his or her application
for review within one year of the date of that decision.5 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.

2

The September 24, 2002 arbitration decision determined that the employing establishment’s failure to respond
properly to appellant’s claim that he was mentally ill at a predisciplinary interview and to recommend the
Employee’s Assistance Program or the Family Medical Leave Act was punitive rather than corrective in nature.
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2).

5

Id. at § 10.607(a).

2

ANALYSIS
By letter dated July 11, 2006, appellant disagreed with the finding that he did not sustain
an emotional condition while in the performance of duty because the medical evidence of record
did not establish that the claimed condition was causally related to the accepted compensable
factor of his federal employment, namely a September 24, 2002 arbitration decision finding that
the employing establishment acted abusively or unreasonably in handling his emotional
condition claim. This was decided on the merits by the Board’s decision dated July 22, 2005.6
The relevant issue in this case is whether appellant’s emotional condition was causally related to
the accepted factor of his employment.
Appellant submitted the September 24, 2002 arbitration decision, Dr. Booth’s medical
reports dated April 5 and 18, 2002 and January 16, February 25, March 31, May 5 and June 10,
2004, and a June 10, 2004 prearbitration settlement agreement. The Board has held that
evidence that repeats or duplicates evidence already in the case record has no evidentiary value
and does not constitute a basis for reopening a case.7 The arbitration decision, Dr. Booth’s
reports and prearbitration settlement agreement were already of record at the time appellant
requested reconsideration and had been considered by the Office. The Board finds that the
evidence submitted is insufficient to reopen appellant’s claim for a merit review as it is
duplicative and cumulative of evidence already of record.
Appellant did not submit any relevant and pertinent new evidence not previously
considered by the Office in support of his request for reconsideration. Further, he did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office. As appellant did not meet any of the
necessary regulatory requirements, the Board finds that the Office properly denied merit review.8
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).

6

See supra note 1.

7

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin,
35 ECAB 1090, 1093-94 (1984).
8

See James E. Norris, 52 ECAB 93 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the October 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

